Exhibit 10.1
 
SEPARATION AGREEMENT
 
This Separation Agreement (the “Agreement”) is made and entered into as of this
22nd day of December, 2010 between Barbara Beck (“Executive”) and Manpower Inc.
(“Manpower”) (collectively, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Executive has been employed by Manpower since 2002 and currently holds
the position of Executive Vice President, President - EMEA;
 
WHEREAS, Executive has announced her resignation, effective March 1, 2011 (the
“Date of Termination”), from such position and Executive and Manpower have
agreed that Executive’s employment with Manpower shall terminate effective on
the Date of Termination; and
 
WHEREAS, the Parties believe it is in their best interests to make provision for
certain aspects of the transition period between the date of this Agreement and
the Date of Termination and certain aspects of the benefits to which Executive
shall be entitled in connection with her termination of employment.
 
NOW, THEREFORE, in consideration of the premises, and the mutual covenants
hereinafter set forth, the parties agree as follows:
 
1.           Resignation.  Executive agrees that she shall resign from her
position as Executive Vice President, President, EMEA and all other positions
and offices she may hold with any such entity (including all director, officer
and employee positions), effective on the Date of Termination.  During the
period from the date of this Agreement through the Date of Termination (the
“Transition Period”), Executive will continue to serve in her capacity as
Executive Vice President, President - EMEA for Manpower and shall perform such
duties as may be assigned to her from time to time by Manpower’s Chief Executive
Officer.  Except as otherwise provided in this Agreement, effective on the Date
of Termination, Executive will no longer hold any director, officer or employee
positions with Manpower or its subsidiaries or affiliates.
 
2.           Consideration.  Except as otherwise provided herein, Executive is
entitled to compensation and benefits (i) under Section 2(c)(ii) of that certain
letter agreement between Executive and Manpower dated effective November 10,
2009 (the “Letter Agreement”) in accordance with the terms of such Letter
Agreement and (ii) the additional consideration described below.
 
(a)           Pro Rata 2011 Bonus.  Manpower shall pay Executive a bonus for
fiscal 2011 in the amount of $57,500, provided, however, that Executive shall
not be entitled to any bonus described in Section 2(c)(ii)(C) of the Letter
Agreement.  This pro rata 2011 bonus shall be paid to Executive on or before
March 15, 2011.
 
(b)           Nonqualified Performance-Based Deferred Compensation Plan.  Upon
the Date of Termination, Executive shall become vested in her Account in the
Manpower Inc. Amended and Restated Senior Management Performance-Based Deferred
Compensation Plan (the “PBDC Plan”) pursuant to the Executive Compensation and
Human Resources Committee’s determination to treat her separation as an “early
retirement.”  The balance of such Account shall be paid to Executive in
accordance with the distribution election made by Executive pursuant to PBDC
Plan, in a lump sum on September 2, 2011.


(c)           Performance Share Units.  Executive shall be entitled to receive
the number of shares that would have been deliverable to Executive under the
Performance Share Unit Agreement between Executive and Manpower dated as of
February 18, 2010 (the “2010 PSU Agreement”) if Executive had remained an
employee of Manpower through December 31, 2011, payable at the same time and
under the same terms as specified under the 2010 PSU Agreement as if Executive
did remain an employee of Manpower through December 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
(d)           Outstanding Equalization Payments.  In resolution of any prior
disagreement between the Parties regarding Executive’s obligation to refund
monies under Manpower’s equalization program, Manpower agrees that Executive
shall not be required to refund to Manpower the value of any tax benefits
realized by Executive (either in the form of tax refunds or reductions in taxes)
attributable to prior tax payments made by Manpower on Executive’s behalf under
the equalization program that Manpower provided Executive during her assignment
for Manpower under that letter from Manpower to Executive dated December 20,
2005.


3.           Releases.   In consideration of the benefits provided to Executive
under this Agreement and under the Letter Agreement, Executive agrees to sign
and return the General Release of Claims (“Release”) which is attached hereto as
Exhibit A and incorporated herein; provided, however, that Executive
acknowledges and agrees that she may not sign the Release until the Date of
Termination.  Executive acknowledges and agrees that if she fails to sign and
return the Release to Manpower or chooses to revoke her acceptance of the
Release as specified in Exhibit A, this Agreement shall not become effective and
shall be null and void.  Manpower also agrees to sign and return the General
Release of Claims which is attached hereto as Exhibit A and incorporated herein.


4.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, their respective legal representatives and
assigns and to any Successor to Manpower; provided, however, that Executive may
not assign her performance hereunder.  As used herein, the term “Successor”
shall include any person, firm, corporation or other business entity which at
any time, by any form of business transaction, acquires all or substantially all
of the business or assets of Manpower.
 
5.           Previous Agreements.  This Agreement supersedes any and all
previous agreement and understandings between the Parties relating to
Executive’s employment by  Manpower or the termination of such employment,
except for (i) the Letter Agreement; (ii) Section 11 of the letter from Manpower
to Executive, dated December 20, 2005, regarding Executive’s assignment for
Manpower; and (iii)  Section 5 of the subsequent letter from Manpower to
Executive, effective April 1, 2008, regarding Executive’s employment relocation,
and any such previous agreement or understanding shall, as of the date of this
Agreement, have no further force or effect.
 
6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin applicable to agreements
made and to be performed in that state.
 
7.           Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.
 
MANPOWER INC.
 
 

       By:
/s/ Kenneth C. Hunt
   
Kenneth C. Hunt
 


 

 BARBARA BECK  
/s/ Barbara J. Beck
 
Barbara J. Beck
 



 
 

--------------------------------------------------------------------------------

 


 
Exhibit A
 
General Release of Claims
 


This General Release of Claims (“Release”) is being executed and delivered in
connection with your termination of employment with Manpower Inc. and its
subsidiaries following your resignation.  Please refer to that certain letter
agreement between you and Manpower Inc. dated November 10, 2009 (“Letter
Agreement”) and the Separation Agreement between you and Manpower Inc. dated
December 22nd, 2010 (the “Separation Agreement”), which both provide for
specified payments to be made and benefits to be provided to you upon your
termination of employment and that you will have no right to receive these
payments and benefits (the “Severance Benefits,” as further detailed in Annex I
attached hereto) unless you accept the following release and do not revoke such
acceptance in the manner described below.
 
1.  
General Release of Claims.

 
Pursuant to the Letter Agreement and Separation Agreement, in consideration of
the Severance Benefits, and subject to Paragraph 2 below, you hereby irrevocably
and unconditionally release, waive, and fully and forever discharge Manpower
Inc. and its direct and indirect subsidiaries (the “Manpower Group”) and their
past and current agents, officers, directors, members, partners, stockholders,
and employees and their respective successors and assigns (collectively, the
“Manpower Released Parties”) and each of them from and against any and all
causes of action, claims, liabilities, obligations, covenants, rights, demands
and damages of any nature whatsoever, whether known or unknown, anticipated or
unanticipated, relating to or arising out of any agreement, act, omission,
occurrence, transaction or matter up to and including the date you sign this
document, including, without limitation, any and all claims relating to or
arising out of your employment by the Manpower Group, throughout the course of
your employment, and the termination of your employment.
 
Without limiting the generality of the foregoing, this release applies to any
and all claims, causes of action, demands or liabilities which you had or now
have:
 
(a)  
Under or pursuant to Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the state and
federal Family and Medical Leave Acts, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act, 42 U.S.C. §§ 1981, 1983 and 1985,
the Rehabilitation Act of 1973, Executive Orders 11246 and 11375, the Wisconsin
Fair Employment Act, as amended, or any other statute, rule, regulation, or
executive order in any applicable foreign country precluding discrimination in
employment;

 
(b)  
Under or pursuant to any statute, rule, regulation, or executive order regarding
wages or other remuneration in the United States and any applicable foreign
country;

 
(c)  
Concerning your employment with the Manpower Group;

 
(d)  
For wrongful termination of employment;

 
(e)  
For breach of contract whether express or implied;

 
(f)  
For libel, slander, defamation, damage to reputation, intentional or negligent
infliction of emotional distress or other tortious conduct; and

 
(g)  
Regarding any right which you might have to current or further employment with
the Manpower Group.

 
 
 

--------------------------------------------------------------------------------

 
2.  
Claims to Which Release Applies.

 
The release contained at Paragraph 1, above, applies both to claims which are
now known or are later discovered, and which arise under the laws of the United
States.  However, this Release does not apply to:
 
 
(a)
Any vested rights you have or obligations of the Manpower Group under any
Manpower Group benefit plan (including, but not limited to, those vested rights
detailed in Annex I attached hereto);

 
 
(b)
Any obligations of the Manpower Group under the Letter Agreement;

 
 
(c)
Any obligations of the Manpower Group under either Section 11 of the letter from
Manpower Inc. to you, dated December 20, 2005, regarding your assignment for
Manpower Inc. or Section 5 of the subsequent letter from Manpower to you,
effective April 1, 2008, regarding your employment relocation;

 
 
(d)
Any claims you may have to indemnification as an officer, director or employee
under the Articles of Incorporation or By-Laws of Manpower Inc. or any of its
direct or indirect subsidiaries or any insurance policies of Manpower Inc. or
any of its direct or indirect subsidiaries; or

 
 
(e)
Any claims which may not, as a matter of law, be released.

 
3.  
The Terms “Claims” and “Release” Are Construed Broadly.

 
As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights,” “causes of action” (whether
arising in law or equity), “damages,” “demands,” “obligations,” “grievances” and
“liabilities” of any kind or character.  Similarly, the term “release” shall be
construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”
 
4.  
Manpower Group Release.

 
Manpower Inc., on its own behalf and on behalf of any Manpower Group affiliate
for whom you have provided services (the “Releasing Parties”) hereby releases
you from any and all claims they may now have against you.  This Paragraph 4
however, does not apply to or adversely affect any claims against you which
allege or involve the following:  (a) your willful failure to deal fairly with
the Releasing Parties in connection with a matter in which you have or had a
material conflict of interest; (b) a violation of criminal law, unless you had
reasonable cause to believe that your conduct was lawful or no reasonable cause
to believe that your conduct was unlawful; (c) a transaction from which you
derived an improper personal profit; (d) your willful misconduct; or (e) your
material breach of any of Sections 3-6 or 9 of the Letter Agreement.
 
5.  
Release Binding on Employee and Related Parties.

 
You acknowledge and agree that this Release shall be binding upon you and your
agents, attorneys, personal representatives, executors, administrators, heirs,
beneficiaries, successors, and assigns.


6.  
All Representations in Documents.

 
In entering into this Release, you acknowledge and agree that you have not
relied on any verbal or written representations by any representative of the
Manpower Group other than those explicitly set forth in this Release.  You agree
that you are not entitled to any severance benefits except those described in
the Letter Agreement and the Separation Agreement.
 
 
 

--------------------------------------------------------------------------------

 
7.  
Acceptance Procedures; Opportunity to Consider this Release; Consultation with
Attorney.

 
The Manpower Group wishes to ensure that you voluntarily agree to the terms
contained in this Release and do so only after you fully understand
them.  Accordingly, the following procedures shall apply:
 
(a)  
You agree and acknowledge that you have read this Release, understand its
contents, and may agree to the terms of this Release by signing and dating it
and returning the signed and dated Release, via mail, overnight delivery or hand
delivery, so that it is received by Kenneth Hunt, Senior Vice President, General
Counsel, Manpower Inc., 100 Manpower Place, Milwaukee, WI 53212, on or before
5:00 p.m. Central Time on March 7, 2011, which you acknowledge is  more than the
21 calendar days following your receipt of this Release;

 
(b)  
You agree and acknowledge that you have been advised to consult with an attorney
prior to signing this Release;

 
(c)  
You understand that this Release, at Paragraph 1, above, includes a final
general release, including a release of all claims under the Age Discrimination
in Employment Act;

 
(d)  
You understand that you have seven (7) calendar days after signing this Release
within which to revoke your acceptance of it (“Revocation Period”).  Such
revocation will not be effective unless written notice of the revocation is, via
mail, overnight delivery or hand delivery, directed to and received by Kenneth
Hunt, Senior Vice President – Global Human Resources, Manpower Inc., 100
Manpower Place, Milwaukee, WI 53212, on or before 5:00 p.m. Central Time on the
first (1st) work day following the expiration of the Revocation Period;

 
(e)  
This Release will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 7(a), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 7(d), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this Release, this Release shall become null and void, and all rights
and claims of the parties which would have existed, but for the acceptance of
this Release’s terms, shall be restored; and

 
(f)  
You represent and warrant that, in the event you choose to accept the terms of
this Release, the date appearing above your name on the last page of this
document shall be the actual date on which you have signed and accepted the
Release.

 
It is understood that you will not be entitled to the Severance Benefits unless
and until this Release becomes binding and enforceable against you.
 
8.  
Voluntary Agreement.

 
You acknowledge and agree that you have entered into this Release knowingly and
voluntarily and understand that its terms are binding on you.
 
9.  
Partial Invalidity of Release.

 
If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.
 
10.  
Headings.

 
The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing the Release.
 
11.  
Applicable Law.

 
The laws of the State of Wisconsin, United States of America, will apply in
connection with any dispute or proceeding concerning this Release, without
regard to its conflicts of laws provisions.
 
 
 

--------------------------------------------------------------------------------

 
12.  
No Liability.

 
Nothing contained in this Release should be construed as an admission of
wrongdoing or liability on the part of the Manpower Group.
 
13.  
Counterparts.

 
This Release may be executed in counterpart originals, and the counterpart
originals together shall constitute the original of this Agreement.  Facsimile
signatures shall be acceptable as execution of this Agreement.

 
 
EXECUTED THIS _____________ DAY OF MARCH, 2011.
 


 

   
 
 
Barbara J. Beck
 



 
 
MANPOWER INC.
 

       By:
 
   
Kenneth C. Hunt
 


 
Date Received: __________________

 
 


 
 

--------------------------------------------------------------------------------

 

Annex I


Severance Benefits Under Letter Agreement


·  
Severance benefits under Section 2(c)(ii)(D) of the Letter Agreement – a total
of $805,000, payable on or before March 30, 2011.



·  
Medical and dental - provided you timely elect COBRA coverage, continued
coverage for 12 months from the Date of Termination at the same cost as while
you were employed, reduced to the extent comparable benefits are actually
received by you or your dependents during such time period, as provided in
Section 2(c)(ii)(E) of the Letter Agreement.



·  
Outplacement services under Section 2(c)(ii)(F) of the Letter Agreement.



Severance Benefits Under Separation Agreement


·  
Pro rata 2011 bonus payment of $57,500, payable on or before March 15, 2011.



·  
Amended and Restated Senior Management Performance-Based Deferred Compensation
Plan Account balance of $464,608 as of December 31, 2010, as adjusted for
interest, payable on September 2, 2011.



·  
Performance share units payable in accordance with your Performance Share Unit
Agreement dated as of February 18, 2010, as if you had remained an employee of
Manpower through December 31, 2011.



Vested Benefits under Manpower Group Benefit Plans


·  
Stock Options – exercisable as provided in the 2003 Equity Incentive Plan and
any relevant stock option agreements.



·  
Nonqualified Savings Plan – benefits payable as provided in the plan, six months
following the date of your termination of employment.





